Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (herein after “Sweeney”) (US 2017/0240098 A1).
Regarding claims 1, 13, and 20, Sweeney disclosed a control system of an autonomous vehicle (AV) or a self-driving vehicle (SDV), comprising: a plurality of sensors that are configured to generate images of the surrounding environment, such as cameras, LiDAR sensors, and radar sensors (paragraph 0031); a plurality of displays (paragraph 0040, the output systems 95 includes displays, mechanical indicators, speakers, projectors, etc.); and a control system (100) coupled to the sensors and the displays (Figure 1; see at least paragraphs 0037-0041); wherein the control system (100) is configured to generate intention outputs via the output systems (95) in the response to the detection of a conflict with a road users such as pedestrian, human driver, etc. (paragraph 0041), wherein the displays are controlled by an intention signaling system in order to display a permissive output based on a number of proximate humans who may intersect the path of the AV (paragraph 0014), or based on the state of the AV (see at least paragraphs 0015, and 0039, the AV approach an intersection), wherein the AV has the capability of signaling intent to humans to prevent confusion and optimize traffic flow (paragraph 0019).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Sweeney as discussed herein above for suppressing specific notifications by turning on a permissive output with regard the road users (e.g., pedestrian, bicyclists, human drivers, etc.) approaching an intersection.
Regarding claim 4, Sweeney further disclosed the features of “transitioning to manual mode comprises controlling the autonomous vehicle by a human driver” (see at least paragraph 0027).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sweeney (US 2017/0240098 A1) and in view of Choi et al. (herein after “Choi”) (US 2017/0253181 A1).
Sweeney is not disclosing or even suggesting the features of “calculating the predetermined distance based on a difference between a first speed of the autonomous vehicle and a second speed of the other vehicle that the autonomous vehicle is following.”
Choi disclosed a vehicle control device mounted on a vehicle, wherein the control device is configured to calculate the distance from the object wherein the relative speed with the object is also calculated (paragraph 0156).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Sweeney as discussed herein above by substituting the teachings as taught by Choi for the advantage of calculating a distance between the first autonomous vehicle and the other autonomous vehicle traveling ahead of the first autonomous vehicle based on the relative speed between them.
Allowable Subject Matter
It is found although Sweeney reference and Choi reference are two a prior art closest to the subject matter of the claimed invention.  However, none the descriptions presented in Sweeney and Choi teaches or even suggests the features of:
Suppressing the eHMI notifications on a high speed roadway when the autonomous vehicle is travelling at or above a speed limit of the high speed roadway; and broadcasting the eHMI notifications when the autonomous vehicle is travelling below the speed limit of the high speed roadway.
receiving image data from any one of a plurality of sensors of the autonomous vehicle, the sensors selected from the group including external cameras, LiDAR sensors and radar sensors; processing the image data to form a view of the external environment surrounding the autonomous vehicle; combining the view of the environment with map data to generate a global view of the external environment; and identifying autonomous vehicles and road users in the global view.
The computing device further comprises: a controller to receive image data from any one of a plurality of sensors; wherein the processing circuitry further comprises: an image processor configured to timestamp the images; image analysis circuitry configured to stitch together the images to form a view of the external environment surrounding the autonomous vehicle, combine the view of the environment with map data to generate a global view of the external environment and identify autonomous vehicles and road users in the global view.
For at least the reasons set forth above, claims 3, 5-12, and 14-19 are set in a condition for allowance.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667